Citation Nr: 0309610	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1999 and May 2002 rating decisions of 
the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 2003, the veteran gave testimony at a hearing 
before the undersigned at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.   

2.  The veteran has type II diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (6)(iii), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since the Board is granting the veteran's claim, 
the veteran does not require further assistance to 
substantiate that claim.


Factual Background

The veteran's service personnel records show that he served 
aboard the USS Canberra from June 1967 to February 1970 and 
the USS Higbee from April 1970 to March 1971.  Records from 
the service department reflect that from June to August 1969, 
the Canberra served off the coast of Vietnam.  The ship 
stopped for ammunition in Vang Tau, Republic of Vietnam, and 
moved cargo to and from Da Nang.

The veteran's service medical records are negative for any 
complaints or diagnosis of diabetes. 

In January 1999, the veteran underwent an Agent Orange 
Registry examination wherein it was reported that he had 
questionable diabetes.  The veteran's hemoglobin AIC was 6.4 
percent, which was reportedly suggestive of possible 
diabetes.

In May 1999, the veteran was examined for VA purposes.  The 
diagnoses included non-insulin dependent diabetes mellitus.  

The record contains reports from the VA Medical Center (VAMC) 
in Shreveport, Louisiana dated from December 2000 through May 
2001.  In December 2000, blood tests showed low thyroid-
stimulating hormone and increased blood sugar.  In January 
2001, a primary care note showed the veteran's fasting blood 
sugar rate was 195 and hemoglobin was 7.1.  The assessment 
was new-onset diabetes.  The veteran was prescribed 
medication as well as nutritional counseling and referrals 
for ophthalmology and podiatry evaluations.  A follow-up 
report indicated the veteran's diagnosis of non-insulin-
dependent diabetes.  In a May 2001 primary care report, 
diabetes mellitus, type II was noted, as well as severe 
obstructive sleep apnea, obesity, controlled hypertension, 
microalbuminuria, adjustment disorder with depression and 
anxiety, erectile dysfunction, and degenerative joint disease 
in the shoulders.  

In July 2002, the veteran's cousin submitted a statement 
stating that there was no family history of diabetes.  She 
also clarified the veteran's previous statement that he never 
set foot in the country of Vietnam.  She explained that by 
this statement, the veteran meant that he never fought in the 
country, but that on several occasions he loaded and unloaded 
cargo from his ship to ports along the coast of Vietnam.  

In a statement in support of claim dated September 2002, the 
veteran asserted that the USS Canberra docked in Chu Lai, in 
the Republic of Vietnam.  He reported that while docked, he 
went ashore to assist in the unloading of marine cargo and 
that the work took about two days.  

In January 2003, the veteran testified that when the ship 
docked at ports along the Vietnam coast, the crew would 
refuel, and take on supplies for the ship.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110; 38 
C.F.R. 
§§ 3.303.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. § 
3.309(a) will be considered chronic. 38 U.S.C.A. §§ 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it become manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).



Analysis

The veteran's service personnel records together with other 
service department records show that he served aboard ships 
that docked in Vietnam.  The veteran's testimony and the 
service department records show that the conditions of the 
veteran's service involved duty or visitation ashore in 
Vietnam.

The record contains competent medical evidence of a current 
diagnosis of diabetes mellitus.  A May 1999 VA examination 
confirmed the diagnosis of non-insulin-dependent diabetes 
mellitus, which was controlled by diet.  Diabetes mellitus 
controlled by diet warrants a 10 percent evaluation.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2002).  Therefore 
diabetes mellitus was manifested to a degree of 10 percent 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The Board notes that the record does not contain evidence in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309.  As such service connection for diabetes 
mellitus due to herbicide exposure on a presumptive basis is 
warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  


REMAND

In January 2003, the veteran testified at hearing that he 
received psychiatric treatment at the VAMC in Shreveport from 
1998 to approximately one year prior to the hearing.  The 
most recent clinical record is dated April 2001.  VA has a 
duty to seek all known and relevant VA treatment records.  38 
U.S.C.A. § 5103A(c)(2) (2002).

The veteran has testified that while aboard the USS Canberra 
and the USS Higbee, he observed gunfire on a regular basis, 
saw ships blown up, and saw people killed along the Vietnam 
coastline.  A February 1971 administrative record shows that 
while aboard the USS Higbee, the veteran served in the 
Vietnam Combat/Hostile Fire Zone for periods from May 1970 
through August 1970.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should obtain all treatment 
records for the veteran's psychiatric 
condition from the VA Medical Center in 
Shreveport, Louisiana for the period from 
April 2001 to the present.  If the VA 
outpatient treatment records show 
treatment for PTSD, the RO should 
undertake the development in paragraphs 
Number 2 through 4.  Otherwise, the RO 
should omit that development.

2.  The RO should ask that the veteran 
furnish a stressor statement that 
contains as much specific information as 
possible regarding claimed in-service 
stressors.

3.  The RO should then furnish the 
stressor statement to the appropriate 
service department in order to seek 
supporting evidence for the reported 
stressors.  The service department should 
also be asked to report whether the USS 
Canberra or USS Higbee was involved in 
combat during the period from June 1967 
to March 1971.

4.  The RO should then afford the veteran 
the following examination: a psychiatric 
examination to determine whether he 
veteran meets the criteria for a 
diagnosis of PTSD.  If the veteran meets 
the criteria for the diagnosis, the 
examiner should specify the stressors 
that support the diagnosis.  Send the 
claims folder to the examiners for 
review.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
claims.  
 
6.  If the claim on appeal continues to 
be denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to respond. 

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). The purpose of this remand is to 
afford the veteran due process of law.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



